ORDER
PER CURIAM.
Defendant appeals his convictions for murder in the second degree and armed criminal action. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief. We find the trial court did not plainly err in its failure to exclude a witness the Defendant was unable to interview when the State released the name of said witness to Defendant and no evidence of impropriety by the State was presented. Rule 25.03(A)(1). Therefore, we find the trial court did not abuse its discretion.
Further, we find the motion court did not clearly err in its denial of Defendant’s Rule 29.15 motion. Therefore, we affirm the motion court pursuant to Rule 84.16(b).
No jurisprudential purpose would be served by a written opinion in this case. Therefore, we dispose of this appeal by written summary order pursuant to Rule 30.25(b). The parties have been provided with a memorandum for their information only setting forth the reasons for our decision.